Having considered the parties' arguments, we conclude that
                we lack jurisdiction over this appeal, because the summary judgment was
                an interlocutory order adjudicating liability only, and did not award or
                otherwise resolve the claim for damages. NRAP 3A(b)(1); Lee v. GNLV
                Corp., 116 Nev. 424, 426, 996 P.2d 416, 417 (2000) (defining a final
                judgment as one that resolves all of the rights and liabilities of all the
                parties). Accordingly, we grant the motion and
                            ORDER this appeal DISMISSED.




                                                           Saitta


                cc: Hon. Scott N. Freeman, District Judge
                     Wm. Patterson Cashill, Settlement Judge
                     Gunderson Law Firm
                     McDonald Carano Wilson LLP/Reno
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A